J-A20002-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

COMMONWEALTH OF PENNSYLVANIA : IN THE SUPERIOR COURT OF
: PENNSYLVANIA

SHAKALA CHANTEL GOTELL

Appellant : No. 1129 WDA 2019

Appeal from the Judgment of Sentence Entered July 22, 2019
In the Court of Common Pleas of Beaver County Criminal Division at
No(s): CP-04-CR-0000393-2018

BEFORE: BOWES, J., OLSON, J., and MUSMANNO, J.
MEMORANDUM BY BOWES, J.: FILED FEBRUARY 24, 2021

Shakala Chantel Gotell appeals from the judgment of sentence of five to
ten years of imprisonment imposed following her conviction of aggravated
assault, aggravated assault—victim less than thirteen, endangering welfare of
children (“EWOC"), simple assault, and recklessly endangering another person
(“REAP”). We affirm.

On August 19, 2017, Appellant transported her approximately six-
month-old son to Heritage Valley Hospital in Beaver, Pennsylvania with a spiral
fracture on his left arm. The child was subsequently transported to Children’s
Hospital of Pittsburgh and admitted. The medical personnel suspected child
abuse and noted that Appellant’s explanation for her son’s injury, /.e., that his
two-year-old sibling twisted the arm, was not plausible. Subsequent

examinations of the child’s limbs revealed six additional injuries in varying
J-A20002-20

stages of healing. The ensuing ChildLine investigation led to the
aforementioned criminal charges.

On May 18, 2018, Appellant filed an omnibus pretrial motion
challenging, inter alia, the trial court’s jurisdiction to decide the case based on
the locus of the alleged abuse. See 18 Pa.C.S. § 102(a)(1) (criminal
defendants may be subjected to the jurisdiction of Pennsylvania courts if, inter
alia, “the conduct which is an element of the offense or the result of which is
such an element occurred within this Commonwealth”). Appellant’s
underlying premise was that the Commonwealth could not sustain its statutory
burden of proving that all of the child’s injuries occurred in Pennsylvania as
opposed to Ohio, where the family had recently traveled. Following the
preliminary hearing, the trial court determined that it had jurisdiction over the
criminal prosecution because the Commonwealth established by a
preponderance of the evidence that the abuse occurred in Pennsylvania. As
it relates to the Appellant’s present assertions, the court included a footnote
explaining,

At the present stage of this proceeding, the Commonwealth

need not prove beyond a reasonable doubt that the offense

occurred within the state of Pennsylvania. However, if there is a

real question as to the location of the offense at the close of

evidence, the question of where the alleged offense occurred shall

be submitted to the jury[. ]

Memorandum Opinion and Order, 7/20/18, 5 n.17.

During the subsequent jury trial, Jennifer Clarke, M.D., a board certified

child abuse pediatrician at Children’s Hospital of Pittsburgh testified as an

-2-
J-A20002-20

expert in child abuse. N.T., 10/31/18, at 16. Dr. Clarke stated that Appellant
explained that the family had been in Ohio and the day after returning to
Pennsylvania, Appellant noticed her two-year-old daughter wrenching the
victim’s arm. Id. at 20-21. However, Dr. Clarke did not believe that the
proffered mechanism of injury was plausible. Instead, she believed that the
child was the victim of physical abuse. Id. The trial court summarized the
relevant potions of Dr. Clarke’s testimony as follows:

An x-ray of the victim’s left arm taken on August 19, 2017,
showed an acute spiral fracture and an additional fracture towards
the upper part of his arm towards his shoulder[.] Dr. Clarke
further testified that in order to cause a spiral fracture, “there has
to be some kind of twisting force to the arm.” [She stated] that
this type of fracture could not have been caused by the victim
falling or by the victim’s two year old sibling as described by
[Appellant].

Dr. Clarke testified that the victim suffered a total of seven
(7) fractures to his arms and legs that were all at different stages
of healing at the time of the examination, indicating that the
various injuries occurred at different times in the past. She
testified that the remaining six (6) factures [other than the spiral
fracture that precipitated the hospitalization] occurred between
five (5) days to two (2) weeks prior to the time that the x-rays
were taken on August 19, 2017.

Trial Court Opinion, 9/24/19, at 5-6. She opined that the spiral fracture
occurred sometime in the three days preceding her examination. N.T.,
10/31/18, at 28.

The Commonwealth also presented the testimony of Tom Linko and

Denise Dymond, two caseworkers from Beaver County Children and Youth

-3-
J-A20002-20

Services (“BCCYS”).!. Tom Linko was the on-call caseworker, who first
interviewed Appellant about her son’s injuries. Regarding Appellant’s issues
concerning whether the evidence established when and where the abuse
occurred, Mr. Linko testified that Appellant relayed to him the same
implausible explanation for the acute spiral fracture that she provided to Dr.
Clarke. That is, while at home in New Brighton, Pennsylvania, on August 18,
2017, Appellant observed her two-year-old daughter jerk on the victim’s arm.
N.T. 10/30/18, at 143-45. After the subsequent full body scan revealed the
child’s older injuries, Mr. Linko re-interviewed Appellant, who confirmed that
she was her son’s only caregiver, and she denied the existence of any other
injuries. Id. at 146, 147-48.

Ms. Dymond’s testimony primarily concerned the procedural aspects of
the dependency proceedings triggered by the ChildLine report. Significantly,
however, Ms. Dymond recounted Appellant’s explanation that her daughter
yanked the victim’s arm on Friday, August 18, 2017, while at home in New
Brighton and that Appellant transported the victim to the hospital the following
day. Id. at 205-06.

At the close of the evidence, Appellant neglected to either request that

the court charge the jury about the Commonwealth’s burden of proving

 

1 The Commonwealth presented a third caseworker, Amy Frederick, who
testified about the agency’s post-placement involvement with the family. As
Ms. Fredrick’s testimony is not pertinent to the issues that Appellant argues
on appeal, we do not reiterate it herein.

-4-
J-A20002-20

jurisdiction in Pennsylvania or object to the trial court’s failure to place that
matter in front of the jury. The jury convicted Appellant of the five offenses
described above, and on December 19, 2018, the court imposed five to ten
years imprisonment for the felony aggravated assault, a concurrent term of
one to five years for EWOC, and no further penalties on the remaining counts.

This appeal followed the denial of post-sentence motions, including the
assertion that the verdicts were against the weight of the evidence.? Both the
trial court and Appellant complied with Pa.R.A.P. 1925. Appellant presents six
questions for our review, which we reorder for ease of disposition:

I. Whether the trial court abused its discretion in failing, sua
sponte, to. specifically include an_ instruction that the
Commonwealth prove beyond aé_e reasonable doubt that
[Appellant’s] conduct caused all fractures, including the spiral
fracture, within the Commonwealth of Pennsylvania to find
[Appellant] guilty on any count of the information, when it knew
the pretrial court reserved decision till [sic] trial, and there is a
real question as to the location of occurrence of the spiral fracture?

II. Whether record evidence that the act causing the inclusive
spiral fracture occurred outside the Commonwealth renders the
evidence insufficient to support the finding that all of the actions
of [Appellant] causing all of the several fractures of the victim
(including the inclusive spiral fracture) occurred within the
Commonwealth beyond a reasonable doubt mandating judgment
of acquittal on every count?

III. Whether record evidence that the acts causing the several
older fractures could have occurred during the six month life of

 

2 On July 23, 2019, the trial court vacated the one-to-five-year sentence for
EWOC, reduced the grading of the offense to a misdemeanor of the first
degree, and imposed a concurrent sentence of three to twenty-seven months
imprisonment. The imposition of the concurrent penalty did not reduce the
aggregate term of imprisonment.

-5-
J-A20002-20

the victim, but prior to the charged period between August 17-19,
2017, renders the evidence insufficient to support the finding that
all of the actions of [Appellant] causing all of the several fractures
of the victim (including the several older fractures) occurred within
the “in and around the date charged” period between August 17-
19, 2017, as specifically alleged in the Information beyond a
reasonable doubt mandating judgment of acquittal on every
count?

IV. Whether even if the record evidence was sufficient to support
the finding that all of the actions of [Appellant] causing all of the
several fractures of the victim (including the inclusive spiral
fracture) occurred within the Commonwealth beyond a reasonable
doubt, the presenting spiral fracture being caused within the
Commonwealth was against the weight of the record evidence
mandating judgment of acquittal on every count?

V. Whether even if the record evidence was sufficient to support
the finding that all of the actions of [Appellant] causing all of the
several fractures of the victim (including the several older
fractures) occurred between August 17-19, 2017, beyond a
reasonable doubt, the several older fractures being caused
between August 17-19, 2017, as specifically alleged in the
information, was against the weight of the record evidence
mandating judgment of acquittal on every count?

VI. Whether the testimony from a CYS caseworker of her opinion
that [Appellant] was inattentive to the victim during her hospital
visit with them at the highly structured hospital setting while the
victim was under the care and supervision of CYS and hospital
personnel, was relevant to whether [Appellant] violated a duty of
care, protection or support of the victim (when the charged
criminal conduct in the information was limited to causing bodily
injury to the victim) and it’s [sic] admission an abuse of trial court
discretion injecting prejudicial non-prosecutorial governmental
opinion of [Appellant] being unfit to care for her children based on
conduct after the criminally charged conduct?

Appellant’s brief at 5-6 (emphases and unnecessary capitalization omitted).
At the outset, we address Appellant’s assertion that the trial court

abused its discretion in failing to instruct the jury, sua sponte, that the

-6-
J-A20002-20

Commonwealth was required to prove beyond a reasonable doubt that
Appellant inflicted the injuries in Pennsylvania. She styles this charge as the
‘jurisdictional instruction.” Id. at 16, 35-41. Appellant’s argument is
predicated on the above-referenced footnote seventeen in the court’s pretrial
memorandum opinion explaining the decision to deny the omnibus pretrial
motion. In short, Appellant asserts that the trial court “at least implicitly
acknowledged that it was obliged to provide the instruction at trial without
further request.” Appellant’s brief at 35-36 (footnote omitted).

Typically, the failure to raise specific and timely objection to particular
jury instruction results in waiver. Commonwealth v. Forbes, 867 A.2d
1268, 1274 (Pa.Super. 2005); Pa.R.A.P. 302(b) (providing that for an issue
regarding the charge to the jury to be reviewable, a “[s]pecific exception shall
be taken to the language or omission complained of”). Nevertheless, because
issues relating to a court’s subject matter jurisdiction are non-waivable,
Appellant’s failure to request the “jurisdictional instruction” during the trial or

invoke the pretrial order upon which she currently relies is not fatal. See

 

3 Notwithstanding Appellant’s reference to the “jurisdictional instruction,”
there is no Pennsylvania Suggested Standard Criminal Jury Instruction
relating to jurisdiction because, as we explain in the body of this
memorandum, jurisdiction typically involves a legal issue rather than a
determination of fact for the jury. We interpret Appellant’s references to the
“jurisdictional instruction” as shorthand for her objection to the trial court’s
decision to forgo submitting the issue to the jury under the circumstances of
this case.
J-A20002-20

Commonwealth v. Duden, 473 A.2d 614, 620 (Pa.Super. 1984) (treating
venue as an issue of subject matter jurisdiction and declining to find waiver
where appellant neglected to request jury charge on jurisdiction because the
issue of subject matter jurisdiction cannot be waived).* Hence, we address
the merits of Appellant’s claim that that the trial court erred in providing the
jurisdictional instruction sua sponte.

The following legal principles guide our review.

In examining jury instructions, our standard of review is to

determine whether the trial court committed a clear abuse of

discretion or an error of law controlling the outcome of the case.

A charge will be found adequate unless the issues are not made

clear, the jury was misled by the instructions, or there was an

omission from the charge amounting to a fundamental error.

Moreover, in reviewing a challenge to a jury instruction the entire

charge is considered, not merely discrete portions thereof. The

trial court is free to use its own expressions as long as the

concepts at issue are clearly and accurately presented to the jury.
Commonwealth v. Bradley, 232 A.3d 747, 759 (Pa.Super. 2020) (cleaned
up).

As this Court restated in Duden, supra at 621 (citation omitted),

“[j]urisdiction is a legal issue and therefore is not normally a concern for the

 

4 To the extent that the Duden Court equated venue with jurisdiction, our
Supreme Court subsequently abrogated that aspect of the court’s rationale.
See Commonwealth v. Bethea, 828 A.2d 1066, 1074-75 (Pa. 2003)
(“Subject matter jurisdiction and venue are distinct. However, since
jurisdiction references the power of a court to entertain and adjudicate a
matter while venue pertains to the locality most convenient to the proper
disposition of a matter, venue can only be proper where jurisdiction already
exists.”). The High Court's clarification did not alter the ensconced principle
that issues relating to subject matter jurisdiction cannot be waived.

-8-
J-A20002-20

jury. However, in those infrequent cases where jurisdiction depends upon the
resolution of disputed facts, it is within the province of the jury to resolve the
issue under proper instructions, and failure to give such instructions may
constitute reversible error.” Id. In contrast, the court is not required to
submit the issue to the jury where the facts underlying jurisdiction are not in
dispute. Id.

Contrary to Appellant’s characterization of the trial court’s pretrial
comment regarding the Commonwealth’s burden of proof at trial, the court’s
statement was conditional, /.e., “if there is a real question as to the location
of the offense at the close of evidence,” then the question would be presented
to the jury. See Memorandum Opinion and Order, 7/20/18, at 5 n.17. Hence,
the trial court did not suggest that it would provide an instruction on the
matter sua sponte. It merely acknowledged the longstanding principle that
the factfinder must determine any questions of fact that contribute to the

conviction, including the locus of the offense.°

 

> The Pennsylvania Crimes Code provides as follows in relation to its territorial
applicability:

[A] person may be convicted under the law of this Commonwealth
of an offense committed by his own conduct or the conduct of
another for which he is legally accountable if either:

(1) the conduct which is an element of the offense or the result
which is such an element occurs within this Commonwealth; [or]
J-A20002-20

For the reasons that the Honorable Mitchell P. Shahen set forth between
pages eleven and nineteen of the opinion entered on September 24, 2019, we
conclude that the “jurisdictional instruction” was not warranted because there
was no particularized question of fact concerning the locus of the offense to
present to the jury. Stated plainly, the trial court reasoned that the
Commonwealth charged the offenses as one continuous criminal episode that
began in Pennsylvania and culminated in Pennsylvania on August 18, 2017.
It continued that, as supported by the expert testimony of Dr. Clarke and the
lay testimony of the child abuse investigator, the child sustained the older
injuries in Pennsylvania prior to the family’s trip to Ohio and suffered the most
recent fracture on August 18, 2017, upon their return to Pennsylvania. Hence,
notwithstanding Appellant’s protestations to the contrary, “Appellant was not
entitled to the jury instruction with regard to jurisdiction.” Trial Court Opinion,
9/24/19, at 15. We adopt Judge Shahen’s cogent and well-reasoned analysis
as our own, and reject Appellant’s claim of error on that basis.

Appellant’s next two arguments assert that the Commonwealth

presented insufficient evidence to sustain the five convictions beyond a

 

(5) the offense consists of the omission to perform a legal duty
imposed by the law of this Commonwealth with respect to
domicile, residence or a relationship to a person, thing or
transaction in this Commonwealth[. ]

18 Pa.C.S. § 102(a)(1), (5).

-10-
J-A20002-20

reasonable doubt. The only element of the offenses that Appellant challenges

on appeal is that concerning the locus and date of the crimes. Specifically,

“a

reviving her contentions regarding the lack of the “jurisdictional instruction,
she contends that the Commonwealth did not establish that the abuse was
inflicted in Pennsylvania near the approximate dates of August 17-19, 2017
as listed in the information.®© See Appellant’s brief at 5, 17, 22.

Our standard of review applicable to Appellant’s sufficiency claims is as
follows.

Because a determination of evidentiary sufficiency presents a
question of law, our standard of review is de novo and our scope
of review is plenary. In reviewing the sufficiency of the evidence,
we must determine whether the evidence admitted at trial and all
reasonable inferences drawn therefrom, viewed in the light most
favorable to the Commonwealth as verdict winner, were sufficient
to prove every element of the offense beyond a reasonable doubt.
[T]he facts and circumstances established by the Commonwealth
need not preclude every possibility of innocence. It is within the
province of the fact-finder to determine the weight to be accorded
to each witness’s testimony and to believe all, part, or none of the
evidence. The Commonwealth may sustain its burden of proving
every element of the crime by means of wholly circumstantial
evidence. Moreover, as an appellate court, we may not re-weigh
the evidence and substitute our judgment for that of the fact-
finder.

Commonwealth v. Williams, 176 A.3d 298, 305-06 (Pa.Super. 2017)

(citations and quotation marks omitted).

 

6 Inasmuch as the Commonwealth must prove the conduct and circumstances
that establish jurisdiction, it is an inherent element of an offense. See 18
Pa.C.S. § 103 (“Element of an offense”). As Appellant’s present claim does
not implicate the remaining elements of the five underlying convictions, we do
not enumerate them herein.

-1i-
J-A20002-20

Appellant’s claims fail. First, Appellant concedes that the
Commonwealth presented evidence concerning when and where the spiral
fracture occurred, i.e., “The trial testimony provided conflicting evidence as to
both when and where the diagnosed most recent spiral fracture injury of the
left humerus occurred.” Appellant’s brief at 18. As the Commonwealth
adduced evidence that the spiral fracture occurred in Pennsylvania on August
18, 2017, and the jury was free to accept that evidence, her challenge to the
sufficiency of the evidence fails. Appellant’s characterization of “conflicting
evidence” ignores our standard of review, which requires that we view the
evidence in the light most favorable to the Commonwealth as verdict winner.
See Williams, supra at 305-06

Second, recognizing the patent defect in her sufficiency of the evidence
claim, Appellant contends that the Commonwealth’s evidence regarding the
location of the crimes was unreliable absent the proposed jury instruction
regarding the factual chain of events. She argues,

Without that jurisdictional instruction, the jury was left with

merely focusing on if [Appellant] caused all the fractures

(including the last spiral fracture) and not where she may have

committed the last spiral fracture as charged. The jury’s verdict

was compromised and its reliability in question without assurance

that it made the decision as to where that last spiral fracture

occurred beyond a reasonable doubt.

Appellant’s brief at 19. For the following reasons, we disagree.

Our determination whether the Commonwealth presented sufficient

evidence to establish the elements of the various crimes is not dependent on

-12-
J-A20002-20

a jury instruction or the jury’s rendering a factual finding as to each separate
element. Instead, our inquiry relates solely to the quantum of evidence that
the Commonwealth adduced during the trial. See Williams, supra at 305-
06 (“In reviewing the sufficiency of the evidence, we must determine whether
the evidence admitted at trial and all reasonable inferences drawn therefrom,
. . were sufficient to prove every element of the offense beyond a reasonable
doubt.”). Accordingly, it is of no moment to the present issue that the trial
court did not specifically direct the jury to determine the locus of the offense.
Upon conducting the proper review, we _ conclude that’ the
Commonwealth presented evidence to sustain the determination that
Appellant inflicted the injuries in Pennsylvania on the approximate dates listed
in the information. As noted supra, the Commonwealth established that
Appellant assaulted her small child in their New Brighton home on August 18,
2017, and that older fractures that had been inflicted between five and
fourteen days earlier—a period that necessarily excludes the three days that
the family was in Ohio between August 15 and 17. N.T., 10/31/18, at 20-21,
34-35. Since the certified record confirms that the Commonwealth presented
sufficient evidence to establish beyond a reasonable doubt both the dates that
the injuries were sustained and the locus of the crimes, we reject Appellant’s
challenges to the sufficiency of the evidence.
Appellant’s fourth and fifth issue assert that the verdict was against the

weight of the evidence because the court did not provide the “jurisdictional

-13-
J-A20002-20

instruction.”” Like the foregoing challenge to the sufficiency of the evidence,
a weight of the evidence claim is not a means to resurrect Appellant’s fruitless
assertion that the trial court erred in failing to submit the question of
jurisdiction for the jury.

The following principles apply to our review of a challenge that the
weight of the evidence will not sustain the verdict.

Appellate review of a weight claim is a review of the [trial
court’s] exercise of discretion, not of the underlying question of
whether the verdict is against the weight of the evidence. Because
the trial judge has had the opportunity to hear and see the
evidence presented, an appellate court will give the gravest
consideration to the findings and reasons advanced by the trial
judge when reviewing a trial court’s determination that the verdict
is against the weight of the evidence. One of the least assailable
reasons for granting or denying a new trial is the lower court’s
conviction that the verdict was or was not against the weight of
the evidence and that a new trial should be granted in the interest
of justice.

Commonweatith v. Clay, 64 A.3d 1049, 1054-55 (Pa. 2013).

The trial court, having reviewed all of the evidence in connection with
its disposition of Appellant’s sufficiency challenge, offered the following
analysis of Appellant’s claim that the evidence was against the weight of the
evidence.

Based on thle Commonwealth’s] evidence, the jury

rendered a verdict finding that Appellant caused the injuries to
[the child]. This verdict was supported by the medical testimony

 

7 While Appellant asserts she is entitled to an arrest of judgment, which is the
remedy when evidence is insufficient to sustain a conviction, “[w]here the
verdict is against the weight of the evidence, the proper remedy is a new trial.”
Commonweatith v. Ruffin, 463 A.2d 1117, 1118 n.5 (Pa.Super. 1983).

-14-
J-A20002-20

and evidence, along with testimony from the additional witnesses
at trial. The jury assessed the credibility of all the witnesses and
found the evidence was sufficient to support the conclusion that
the injuries were non-accidental and was caused by the Appellant.
Likewise, the verdict is also not against the weight of the evidence.
The verdict shows that the jury found the Commonwealth’s
witnesses more compelling, and that the testimony, on its own,
supports the conviction finding Appellant’s actions cause[d] the
victim’s injuries.

[T]his conviction does not shock one’s sense of justice, and is not
against the weight of the evidence presented. Thus, Appellant’s
alleged errors are without merit.

Trial Court Opinion, 9/24/19, 27-28.

Our review of the certified record reveals no inconsistencies in the
evidence or need for speculation on the part of the jury. As the trial court
highlights, the Commonwealth’s evidence, if believed, established that
Appellant, who was the child’s sole caregiver, physically abused her son in
Pennsylvania on August 18, 2017, and between the dates of August 13 and
August 4, 2017—the latter dates reflecting the five-to-fourteen-day period
that Dr. Clarke opined that the older injuries were inflicted. Accordingly, the
record reveals no abuse of discretion on the part of the trial court in holding
that the verdict did not shock its conscience. Therefore, Appellant is entitled
to no relief from this Court on her weight-of-the-evidence claim.

Appellant’s final claim is that the trial court erred in permitting a

Commonwealth witness to testify that Appellant was inattentive to the victim

while in the hospital. This contention implicates the following exchange during

-15-
J-A20002-20

the Commonwealth’s direct examination of Ms. Dymond, the CYS case worker
who interacted with Appellant while the child was in the hospital.

Q. And when you were interacting with the[ family] did
you ever observe the children at all?

A. Only [on] the initial date of placement and the
supervised visit that I completed the day of the shelter hearing.

Q. Anything noteworthy from either of those interactions
about either children?

A. The initial date [of] placement when I met with
[Appellant] at the hospital she wasn’t very attentive to [the
victim]. She, there was a time where he had-

N.T., 10/30/18, at 218-19. Appellant objected to the testimony on the basis
of relevance, and the Commonwealth countered, “Her ability to care for the
children is absolutely relevant. This is something [Ms. Dymond] directly
observed, her interactions with the child who the Commonwealth is alleging
she assaulted.” Id.

During the subsequent sidebar, Appellant asserted that the witness’s
observation of Appellant’s behavior at the hospital “does not lead to any
evidence that is relevant to any of the criminal charges. All this is doing is
bad mouthing my client and . . . indicating that because she [wa]s not an
attentive mother at that moment she has to be guilty.” Id at 221-22. In
overruling the relevancy objection, the trial court highlighted that Appellant’s
counsel dedicated a substantial portion of an earlier cross-examination to

“saying how concerned [Appellant] was[.]” Id. at 222. When the questioning

resumed, Ms. Dymond testified, “I did not observe [Appellant] hold him at all,

-16-
J-A20002-20

and I, when [the child] was getting blood drawn, he was crying, and she
stayed seated on the couch on the other side of the room while he was in the
crib, didn’t go over to comfort him.” Id. at 222-23.

The trial court expounded upon its evidentiary decision in the Rule
1925(a) opinion as follows, “In this instance, the court determined that this
testimony was relevant as the Appellant’s ability to care for the children was
clearly probative as to whether the Appellant acted towards the victim in a
manner that was within the standard of normal care, which is an element of
the [EWOC] charge.” Trial Court Opinion, 9/24/19, at 33.

Appellant’s argument essentially disputes this finding, contending that
“While Dymond’s testimony may have been relevant if the manner of
committing the endangerment charge was the failure [to provide] ongoing
physical or emotional needs, it was not relevant to the manner of the
endangerment crime as charged in the [i]nformation - causing physical injury
to the victim in the past.” Appellant’s brief at 33 (footnote omitted).
Appellant’s assertion is fruitless.

Our standard of review is as follows:

In reviewing a trial court’s ruling on the admissibility of
evidence, our standard of review is one of deference. It is firmly
established, questions concerning the admissibility of evidence lie
within the sound discretion of the trial court, and a reviewing court
will not reverse the court’s decision on such a question absent
clear abuse of discretion.

Additionally, it is not sufficient to persuade the appellate

court that it might have reached a different conclusion; it is
necessary to show an actual abuse of the discretionary power. An

-17-
J-A20002-20

abuse of discretion will not be found based on a mere error of

judgment, but rather exists where the court has reached a

conclusion [that] overrides or misapplies the law, or where the

judgment exercised is manifestly unreasonable, or the result of
partiality, prejudice, bias or ill-will.
Commonwealth v. Sweitzer, 177 A.3d 253, 260-61 (Pa.Super. 2017)
(cleaned up).

As our High Court has explained, “[e]vidence is admissible if it is
relevant—that is, if it tends to establish a material fact, makes a fact at issue
more or less probable, or supports a reasonable inference supporting a
material fact—and its probative values outweighs the likelihood of unfair
prejudice.” Commonwealth v. Hicks, 156 A.3d 1114, 1125 (Pa. 2017)
(citations omitted). See also Pa.R.E. 402 (“All relevant evidence is
admissible, except as otherwise provided by law. Evidence that is not relevant
is not admissible.”); Pa.R.E. 401 (“Evidence is relevant if it “has any tendency
to make a fact more or less probable than it would be without the evidence;
and the fact is of consequence in determining the action.”); Pa.R.E. 403 (“The
court may exclude relevant evidence if its probative value is outweighed by a
danger of one or more of the following: unfair prejudice, confusing the issues,
misleading the jury, undue delay, wasting time, or needlessly presenting
cumulative evidence.”).

The crux of Appellant’s complaint is that Ms. Dymond’s comment was
irrelevant. We disagree. EWOC is defined, in pertinent part, as “knowingly

endanger[ing] the welfare of a child by violating a duty of care, protection, or

support.” 18 Pa.C.S. § 4304(a)(1). Contrary to Appellant’s contention,

-18-
J-A20002-20

whether Appellant caused physical injury is not an element of EWOC.®
Instead, the offense addresses the duty of care required of a person who is
responsible for a child’s wellbeing. Thus, we reject Appellant’s argument that
the court should have barred Ms. Dymond’s testimony because it was
irrelevant to the question relating to whether Appellant actually inflicted the
injury.

As the trial court noted in admitting the testimony, Ms. Dymond’s
statement regarding Appellant’s inattentiveness to her child’s suffering was a
fair response to Appellant's portrayal of herself as a dutiful parent. In addition,
the evidence of her apathy cultivated an inference that she was capable of
violating the duty of protection owed to the child by causing the terrible
injuries that she was charged with committing. Since the jury was free to
draw this inference from Appellant’s behavior or disregard Ms. Dymond’s
testimony entirely, there was little danger of the probative value of the
evidence being outweighed by unfair prejudice, confusion, or delay. Thus,
mindful of our standard of appellate review, we cannot conclude that the trial
court abused its discretion in admitting the challenged evidence under these
circumstances. No relief is due.

Judgment of sentence affirmed.

 

8 While causing injury is not an element of EWOC, depending on the underlying
circumstances, a finding of “substantial risk of death or serious bodily injury”
could increase the grading of the offense to a felony of the second or third
degree. See 18 Pa.C.S. § 4304(b)(1)(iii) and (iv).

-19-
J-A20002-20

Judgment Entered.

 

Joseph D. Seletyn, Es
Prothonotary

Date: 2/24/2021

-20-
Circulated 02/12/2021 11:27 AM

IN THE COURT OF COMMON PLEAS OF BEAVER COUNTY,
PENNSYLVANIA
CRIMINAL DIVISION

COMMONWEALTH OF PENNSYLVANIA
No. 393 of 2018

Shahen, Mitchell P. SEPTEMBER 24, 2019
INTRODUCTION
This Opinion is issued as required by Rule 1925(a) of the Pennsylvania Rules of
Criminal Procedure.
The relevant procedural history of this case is as follows. By Criminal Information

tend

ani ) Count of
Aggravated Assault (Fl); one (1) Count of Aggravated Assault — Victim Less Than 13
and Defendant 18 or older (F1); one (1) Count of Endangering the Welfare of Children
(F3); one (1) Count of Simple Assault (M1); and one (1) Count of Recklessly
Endangering Another Person (M2). Each of these charges related to injuries sustained by
an infant child of the Appellant.

A preliminary hearing was held on March 2, 2018, where the Commonwealth

presented testimony from Denise Dymond, an intake caseworker at Beaver County

1 of 36
Children and Youth Services (“BCCYS”), and Jennifer Clarke, M.D., a Child Abuse

Pediatrician with the Child Advocacy Center at Children’s Hospital of Pittsburgh.

Appellant filed an Omnibus Pre-Triai Motion on May 18, 2018. In the motion,
Appellant challenged this Court’s jurisdiction to decide the case; petitioned for writ of

habeas corpus and dismissal of all charges; requested this Court to suppress Appellant’s

statements to BCCYS; and requested a competency evaluation. A hearing on this motion

Denise Dymond, the BCCYS caseworker, The Court denied Appellant’s Omnibus Pre-
Trial Motion on July 20, 2018.

Jury Selection commenced on October 29, 2018 and the Court conducted Trial
from October 30 through November |, 2018. On November 1, 2018, the Jury returned a
2018 to five (5) to ten (10) years in a State Penal or Correctional Institution on Count I],
one (1) to five (5) years in a State Penal or Correctional Institution on Count III, with no
further penalty for Counts 1, IV, and V due to merger. The sentence at Count III was to
run concurrent to the sentence at Count II.

Following sentencing, the Appeiiant filed a Post-Sentence Motion for Relief
alleging four (4) points of errors and requesting an extension of time to file an amended

Post-Trial Motion pending the receipt of trial transcripts. Appellant’s initial Post-

Sentence Motion alleged the following four (4) points of errors: (1) the Court erred in

2 of 36
various motions made by Appellant during trial; (3) the Court erred in granting various
motions for the Commonwealth during trial; and (4) the jury’s guilty verdicts were
against the weight of the evidence. On January 4, 2019, this Court granted Appellant’s
request for an extension of time until February 15, 2019 to file any Supplemental Post-
Trial Motions, set a briefing schedule, and scheduled Argument on the Post-Sentence
Motion for March 1, 2019. Trial Counsel, Attorney Gerald Benyo, was granted leave to
Conflicts Counsel on January 10, 2019. However, original Beaver County Conflicts
Counsel withdrew due to a conflict and new (and current} counsel, Attorney Dennis
DiMartini, was assigned on January 28, 2019.

On February 19, 2019, Appellant filed a Motion for Extension of time to file a

Appellant an extension of time until March 22, 2019 to file any Supplemental! Omnibus
Post-Sentence Applications, set a briefing schedule, and scheduled Argument on Post-
Sentence Applications to be held on April 18, 2019. On April 1, 2019, after the deadline
for filing had passed,

iled a Superseding Supplemental Omnibus Post-

Sentence Application Nunc Pro Tunc containing three (3) requests for relief: (1) Motion
in Arrest of Judgment and/or Judgment of Acquittal; (2) Motion for a New Tnal, and (3)
Motion for Modification of Sentence. This pleading was accepted by the Court and the

issues in this pleading were then considered during the post-sentence proceedings. The

Appellant did not file a brief. However, the Sy

Bakes fame eos vy ¥ ee Z -_ ‘= eee es * plemental Me eeeee nares SRA
Sentence Application filed on behalf of the Appellant cited authority in support of the
Appellant’s claims. The Commonwealth filed a brief in opposition to the Appellant’s

The Commonwealth filed a Supplemental Answer to Appellant’s Supplemental
Omnibus Post-Sentence Application on April 22, 2019. This Court granted Appelant’s
Request to Modify the Sentence imposed on Count II] ONLY, Endangering the Welfare

of a Child as a Third Degr

Superseding Supplemental Omnibus Post-Sentence Application.
Appellant was resentenced with regard to Count III only on July 23, 2019 to three

(3) months to twenty-seven (27) months imprisonment in a State Penal or Correctional

Institution for Count III, Endangering the Welfare of a Child graded as a Misdemeanor 1.

Appellant to file a Concise Statement of Matters Complained of on Appeal on July 29,
2019. The Appellant filed the Concise Statement on August 14, 2019 consisting of nine

(9) alleged errors, challenging the sufficiency of the evidence, the weight of the evidence,

=
Ss
—
o
=
wa
5
a
fa)
=.
a
co
>
=,
2
F
2
=
7
0]

the jurisdiction of the Court, an
On approximately August 19, 2017, Petitioner took the victim, A.C., her six (6)
month old child, to Heritage Valley Beaver hospital for medical treatment. Because of the

severity of the child’s injuries, he was then transported to Children’s Hospital on August

19, 2017, and was admitted overnight.

x

4 of 36
As a result of the hospital visit, on August 19, 2017, BCCYS received a ChildLine

August 20, 2017, Jennifer Clarke, M.D., (Dr. Clarke”) examined the child for the first
time. This examination took place at Pittsburgh Children’s Hospital.

An x-ray of the victim’s left arm taken on August 19, 2017, showed an acute!

shoulder, which Dr. Clarke described as “metaphyseal fracture or a corner fracture,”
which is also referred to as a “bucket fracture.” Dr. Clarke further testified that in order
to cause a spiral fracture, “there has to be some kind of twisting force to the arm.” Dr.

Clarke further testified that this type of fracture could not have been caused by the victim

Dr. Clarke testified that this type of fracture would cause “substantial pain” to the
victim.’ Dr. Clarke specifically testified that with every manipulation of the victim’s arm

the victim would experience pain.° Dr. Clarke testified that the fracture suffered by the

7)

actures to his

arms and legs that were all at different stages of healing at the time of the examination,

 

' Dr. Clarke testified that an acute fracture means there i
Vol.HI, October 31, 2018, p. 28 [hereinafter TT, Vol. If]
7 Id. at 32.
3 Id. at 29.
Id.
> Id. at 30.
* 1d.
"Id. at 29,
5 of 36
indicating that the various injuries occurred at different times in the past.® She testified
that the remaining six (6) factures occurred between five (5) days to two (2) weeks prior
to the time that the x-rays were taken on August 19, 2017.

Thomas Linko, BCCYS caseworker, testified with regards to his participation in

the investigation.'® Mr. Linko was the caseworker on call when the Childline report came

in from Beaver Medica! Center.'' Mr. Linko went to Children’s Hospital to meet with

Hospital approximately thirty (30) minutes after the Appellant and victim arrived.'? Mr.
Linko testified that the procedure when arriving on location of a child line report is as
follows:

[T]alk to medical personnel to see what the status is of the child, and make
a preliminary finding that the case might potentially result in a report for
abuse. Then we would, we would then refer to doing a Miranda Rights for
the person so that they’re aware of their rights and then proceeding with
just staying in contact with the medical personnel, getting updates through
the course of time that we are there.

[T.T., Vol. ll, p. 142]. Mr. Linko confirmed this is the procedu

particular date.'* Mr. Linko read the Appellant her Miranda Rights and the Appellant
agreed to speak with him after being read her rights.’* Mr. Linko testified that during his

conversation with the Appellant at Children’s Hospital she told him:

 

8 Id. at 34-35.
* Id. at 59,
' Trial Transcript, Vol. II, October 30, 2018, pp. 130-183. [hereinafter T.T., Vol. II]
"1d. at 133.
Id. at 139.
31d at 140-141.
Mg.
9 Id. at 142-143.
6 of 36
[T]he child had received possibly an injury from the older sister who was
two years old, and it had occurred the, I want to say the day before. That
would have been the 18”. At the time when [Appellant] was preparing to

do, to take a shower, [Appellant] had prepared the baby in a safe spot on

her bed with pillows and what have you, and whenever she came out of the
shower indicated that the two-year-old was climbing around on the bad and
actually paying with the five-month-old.

[T.T., Vol Il, p. 143-144]. He said that the Appellant noted “that at the point that

[Appellant] had come out of the shower [Appellant] had noted that, that the two-year-old

stated that was the point she noticed victim’s arm appeared “floppy and swollen.”!’ Mr.
Linko testified that Appellant then took the children for a walk and noticed victim’s arm
was “just hanging and not really responding.”’® Mr. Linko testified that is when

Appellant advised she decided to take victim to the Medical Center for examination.’

eee olla

Brighton.”” Mr. Linko testified that Appellant did advise him of a trip to Warren, Ohio
where she was visiting the children’s father’s cousin.”' Mr. Linko testified that the
Appellant advised that she returned home from Ohio the morning before the visit to the

hosnital.2* Mr Linko testified that the incident of the two-year-old allegedly tugging on

same peetse a¥iis Pz a Rae i fied LEP, EV ee Vee meek cbt oft (VS5o SD

 

1d at 144.
Md.
'8 1d. at 144-145,
14. 145,
0 Id.
1 Id,
22 Td. at 165.
7 of 36
the victim’s arm, as described by the Appellant, occurred in New Brighton, Beaver
County, Pennsylvania, and not in Ohio.”

ae ned Feet nn An ax;lail

additional injuries to the victim while at the I

Mr. Linko became aware o ospital.
Mr. Linko testified that around 9:30 P.M. on the evening of August 19, 2017 he was
advised that old injuries were discovered as the result of a full body scan performed on

the victim around 8:00 or 8:30 P.M. on that same day.”° The Appellant denied knowledge

of any of the older injuries.
caretakers and the Appellant responded that she was the sole caregiver of the victim.”’
Mr. Linko testified the victim was admitted for further testing and observation after the

discovery of the additional injuries.’ Mr. Linko testified that the case was then

transferred to BCCYS caseworker, Denise Dymond, on Monday, August, 21, 2017.

BCCYS intake caseworker. Her position as an intake caseworker requires her to perform
the initial investigation to determine whether an allegation is valid and whether or not a
family needs services.”’ Ms. Dymond met with the Appellant at Children’s Hospital, and

provided Appella

Pus 4

3 . i . : a a ry ow. : aa
scheduled due to the allegation of abuse.”* Ms. Dymond advised Appellant or her ngnt to

 

2344
74 Id. at 146.
31d,
76 1d. at 146-147.
27 1d. at 147-148.
8 Id. at 147-150.
29 Id. at 176.
301d. at 189- 254.
"14. 189.
2 Id. at 191.

8 of 36
obtain an attorney.> Ms. Dymond met with the Appellant at Children’s Hospital on
Monday, August 21, 2017 for the first time.”

ified that the Dependency Shelter Care hearing is the first hearing
in a Dependency matter wherein a judge hears the case and makes a determination as to
whether or not to proceed with adjudication.”® Ms. Dymond asked the Appellant
questions regarding other caregivers and the identity of the victim’s father.°° Ms.
although his address was the address provided on father’s criminal dockets.’’ Ms.
Dymond testified regarding the Appellant’s response to being informed of the other

fractures, wherein the Appellant again denied that these fractures existed.** Ms. Dymond

testified that the Appellant reiterated that she was the sole caregiver of the children.°”

transported to the same foster home as his sibling.*° She testified that the children both
remained in the same foster home for the entire time she was overseeing the case.’ Ms.
Dymond testified that the Appellant advised her that she was in Ohio from Tuesday until

Thursday, August 15, 2017 through August 17, 2017, visiting the children’s father’s

 

441d. at 223.
35 td. at 192-193.
36 Td. at 193.
371d. at 194-195
38 Id. at 193.
Id. at 195,
“ld. at 195-196,
4i 1d. at 196.
9 of 36
18, 2017. Ms, Dymond testified that the Appellant advised her that on Friday when the

Appellant got out of the shower she saw the victim’s two-year-old sibling was yanking on

Saturday, August 19, 2017.4 Ms. Dymond testified that the case was eventually
transferred to another caseworker, Amy Frederick.”

The third BCCYS caseworker to testify was Amy Frederick.*® Ms. Frederick is a

47 . .
BCCY: Ms. Frederick testified that a

wit Ss. Ms, 4

caseworker she obtains files after the intake and investigation is completed.” Her job is
to work with the family to overcome the obstacles that led to BCCYS’s involvement.”
Ms. Frederick became involved in the case in November of 2017. She testified that both
children were thriving in their current placement and the victim had not obtained any new

hia wlanansaneé i
Ww PlaceiNein t

injuries since tl
Appellant with completing the services required of her by BCCYS.” Ms. Frederick

testified that she never asked the Appellant directly about the victim’s injuries.°? Ms.

Frederick testified with regards to the victim’s ongoing medical care, such as his receipt

 

10 of 36
Frederick also testified that the victim is experiencing a 25 percent delay in the areas of
adaptive and communication due to the severity of his injuries.”

Woaarma
133oU EAS

Appellant’s concise statement contains nine (9) issues for review, which we have

re-ordered and consolidated for ease of disposition.

1. Did the court lack subject matter jurisdiction over the crimes?
2. Should the court have sua sponte given the jury instructions delineating the

e instru tt
doubt, ‘that the bodily injuries to the

a

need to find, beyond a reasonable
victim occurred in Pennsyivania?

3. Was the evidence insufficient to support the conviction which required
bodily injury

establish that any crime involving bodily injury as an element thereof
occurred in Pennsylvania?

rr rn
as an element because there was insufficient evidence to

a

4. Was the evidence insufficient to support the conviction when the Criminal
soon Aseomict 17 t 140 awd the
WV PLUBUOL LF to 7 and ine

evidence suggests that the incident may have occurred outside the specified
timeframe?

emati and hat
Information indicated the c cnme occurred bet

5. Was it error r fo r the court to O pe ermit the te estimony 0 of Denise Dymond, a

ANALYSIS
Jurisdiction
The Appellant avers that the Commonwealth failed to establish jurisdiction in the

ent evidence

einsa2 av Se a aane ¥ sats avs Paes se oy Ce terne ER fh SI pres ae 2

that the spirai fracture, as well as aii other fractures, occurred within the Commonweaith

of Pennsylvania. The Pennsylvania Superior Court has held:

 

11 of 36
Jurisdiction to try a person on a criminal charge lies in the courts of the
state or county where the crime was committed. While some evidence of
the place of the crime must be offered by the prosecution to sustain a guilty
verdict, where there is a real question as the place, it is reversible error for

4ain?d 3..1. A af e Ant eR Aisnc 1.

the trial judge to refuse the defendant’s request to submit that question to

the jury.

citations omitted).

In the instant case the Appellant did not request and did not receive a jury charge
on jurisdiction. However, the question is not waived since the jurisdiction of the court is a
question of subject matter jurisdiction, Commonwealth v. Little, 455 Pa. 163, 165-66,

314 A.2d 270

ihe

, 271-72 (1974)
waived ... and it may be raised any time by the parties or the court, including an appellate
court.” Commonwealth v. Mangum, 231 Pa. Super. 162, 164-65, 332 A.2d 467, 468
(1974). Subject matter jurisdiction speaks to the competency of a court to hear and
adjudicate the type of controversy presented. Commonwealth v. Bethea, 574 Pa. 100,
828 A.2d 1066, 10
John, 854 A.2d 591, 593 (Pa. Super. 2004). Therefore, jurisdiction is not normally a
concem for the jury. Commonwealth v. Duden, 326 Pa. Super. 73, 86, 473 A.2d 614,

621 (1984). “However, in those infrequent cases where jurisdiction depends upon the

proper instructions, and failure to give such instructions may constitute reversible error.”
Id. (citing, Commonwealth v. Mull, 316 Pa. 424, 175 A.418 (1934)). In instances where
the facts underlying jurisdiction are not in dispute, the rule 1s as follows:

12 of 36
There is no duty on a trial judge to charge a jury upon law which has no
applicability to the presented facts. There must t be some relationship
between the law upon which an instruction is required and the evidence

presented at trial.

Commonwealth v. Whiting, 409 Pa. 492, 498, 187 A2d 563, 566 (1963)(citing from

The jaw is ciear that the locus of a crime is always in issue, for the court
has no jurisdiction of the offense unless it occurred within the county of
trial, or unless, by some statue, it need not[.] For a county to take

turisdiction over a criminal case. some overt act involved in that crime must
a Mer RS SERRA RCE Whey RE WP CER PEEVE WR LD that Re REEEW LEELA

have occurred within that county. In order to base jurisdiction on an overt
act, the act must have been essential to the crime, and act which is merely
incidental to the crime is not sufficient.

14 D ins 29
Yl tL ry Je

a AOA Ane WwWaL1Nn
a. so M.40 OVUU, JQuaeiy

Commonwealth v. Kloss, 253 Pa. Super. 559, 564-65, 385 A.2d 480, 483 (1978)
(finding jurisdiction properly lay within Pennsylvania courts where solicitation occurred
in Pennsylvania for a robbery committed in Ohio).

The Appellant questions whether there was enough evidence to warrant submitting

to the jury the question of w
pertinent parts, as follows:

(a) General rule. Except as otherwise provided in this section, a person may
be convicted under the law of this Commonweaith of an offense committed
by his own conduct or the conduct of another for which he is legally

accountable if either:
(1) the conduct which is

WR OF ee

an element o
such an element occurs within this Commonwealth;
[.-.]

f the offense or the result whic

Pee a ae Nk eee on = wv as aa

ment
Maa

 

** The Boyle decision was later vacated and remanded on other grounds as a result of after-discovered evidence.
Commonwealth v. Boyle, 533 Pa. 360, 625 A.2d 616 (1993).
13 of 36
(5) the offense consists of the omission to perform a legal duty imposed by
the law of this Commonwealth with respect to domicile, residence or a
relationship to a person, thing or transaction in this Commonwealth

18 Pa. C.S. § 102(a)(5). Acts committed in other states, but which are intended to
produce and do produce detrimental effects within Pennsylvania, justify the

Commonwealth in punishing the cause of the harm. Commonwealth v. Giusto, 810 A.2d

123 (Pa. Super. 2002), appeal denied, 820 A2d 703 (Pa. 2002).

Where there is a case involving multip
to exercise jurisdiction, “the offense must constitute a single criminat episode.”
Commonwealth v. Kohler, 811 A.2d 1046, 1049 (Pa. Super. 2002)(citations omitted).
“If a number of charges are logically or temporally related and share common issues of
law and fact, a single criminal episode exists.” Commonwealth v. Witmayer, 2016 Pa.
144 A.3d 9
appeal denied, 169 A.3d 27 (Pa. 2017) (citing, Kohler, 811 A.2d at 1049)(internal

quotes omitted), “While the Commonwealth bears the burden of proving facts sufficient

to establish jurisdiction, it may rely upon circumstantial evidence to meet its burden.”

In this case, the Information charged the Appellant with causing the most recent
injury to the child, the spiral fracture, as well as the other six (6) fractures. The

Information did not separate each fracture into a separate Count.

14 of 36
For the reasons stated above, the Appellant was not entitled to the jury instruction

with regards to jurisdiction. The Appellant avers that the only

ot

1. 4 mee al

hat the act causing the spiral fr

fwd eg et ~ cee oe een a ant 4d al #4 ~ tal
OL record Wads ClUre OCCUITCd Outside Ine WCOmmonwecadlin
of Pennsylvania, and that there was no evidence to support the finding that the spiral
fracture occurred within the Commonwealth of Pennsylvania. However, the evidence

presented by the Commonwealth, specifically, the testimony of Dr. Clarke and Mr. Linko

Pennsyivania, where the Appeliant resides, and that prior incidents of abuse suffered by
the child constituted an ongoing criminal episode which began and continued in Beaver
County, Pennsylvania.

The Court previously determined that jurisdiction was proper within the

4 ee a

=
>
>
rt,
ao
;
s

July 20, 2018. The Court held that this Court had jurisdiction and the Opinion of the
Court did not reserve a decision on the question of jurisdiction until trial or for post-trial
consideration. The issue was never raised again by the Appellant until the filing of Post-

Tnial Motions.

wT. ££ ee eee Os ee ee am oe Ve ~— S48 uy se naan ae FIN
The Court finds that the issues in Commonweaith v. Kerrigan, 920 A.2d i190
(Pa. Super. 2007), are similar to Appellant’s issues in the instant case. In Kerrigan, the

Appellant challenged the sufficiency of the evidence averring that the Commonwealth

failed to support the conviction by establishing a vital element of the crimes of which he

15 of 36
related challenges to the court’s subject matter jurisdiction and the jury instructions

regarding jurisdiction. Id. at 194.

ant eee Oe ate

le Dn eemetn 4h. jA.f,.-1- At. 2 i al -f on...
in Kerrigan, the defendant was convicted in a jury trial of rape o

a al.tiA
a chiid,

involuntary deviate sexual intercourse, aggravated indecent assault, and corruption of
minors. Id. In that case, the defendant began sexually abusing the victim when she was
seven (7) years old and continued until she was ten (10) years old. Id. The abuse began
when the parties were livin

,

he victim was treated by a physician when she was ten (10) years old

4

Pennsylvania. Id.
for genital warts and it was determined that the victim had HPV (human papillomavirus).
Id. It was explained at trial by the medical expert that genital warts are transmitted

primarily, although not exclusively, by “genital to genital contact.” Id.

Jersey and that the abuse continued and escalated to vaginal and anal intercourse
following their arrival in Pennsylvania. Id. The victim also testified that the abuse

increased as she got older with the most frequency occurring at their last residence in

zi

he defendant argued that the evidence was insufficient to support his convictions
which required penile penetration because the evidence was insufficient to establish that
any penetration occurred in Pennsylvania. Id. at 194.

The defendant argued that the victim’s testimony with regards to whether the
do more than guess as to whether it occurred in Pennsylvania. Id. The Court in Kerrigan
was unwilling to find that the testimony and evidence was so weak and inconclusive that
as a matter of law the jury was unable to find that the defendant penetrated
Pennsylvania and that the evidence was sufficient to support the convictions. Id.

The defendant, in Kerrigan, next argued that the trial court lacked subject matter

jurisdiction over the defendant because there was insufficient evidence to support the

commission of the crimes in Pennsylvania. Id at 196. The defendant argued that becar
the evidence was insufficient to establish that the penile penetration occurred in
Pennsylvania that the court lacked subject matter jurisdiction over those crimes. Id. The

Superior Court held that this argument was also without merit stating that the court of

common pleas has subject matter jurisdiction to hear cases arising out of the Crimes

crimes involving penile penetration occurred in Pennsylvania, thus making it clear that
the conduct related to the charges occurred in Pennsylvania and jurisdiction was proper in

Pennsylvania. Id.

the element of jurisdiction beyond a reasonable doubt. Id. In Kerrigan, the trial court did
give the following instruction:

Remember, in this case, as in all cases, one of the very important functions
of the jury is to determine the facts. What did actually happen in

Catasauqua, Lehigh County, between [Victim] and Daniel Kerrigan, if

he 25 Se ee

anything.

17 of 36
Id. (emphasis in original). The defendant argued that this instruction was not adequate
because it failed to instruct the jury to find beyond a reasonable doubt the alleged conduct

occurred in Pennsylvania. The trial court noted that the defendant conceded that the

trial court further noted that “jurisdiction would only have been of concern if the defense
made the questionable strategic decision to allege that the defendant abused [the victim]
in New Jersey, but not Pennsylvania. Id. The Superior Court held that failure to require

such an instruction in Kerrigan did not prejudice the defendant, as the defendant’s

the jury would have convicted the defendant even if the instruction were given. Id. at
196-197 (citing Commonwealth v. Potts, 388 Pa. Super. 593, 566 Af.2d 287, 295-96
(1989). The Superior Court also noted that in Kerrigan there was doubt as to whether an

objection to jurisdiction was of any merit because there was sufficient evidence to

aote Llib oe Mn nonin 1 1n4
CStaois: i

eee ee ee el ee te nti AAoetiierte . at 1a
ig penile penetration occurred in Pennsylvania. Id. at 197.

z
m9
=
©
or
cS
n
ao
=
o
=
—_

In the instant case, just as in Kerrigan, the Commonwealth met the necessary
burden with regards to subject matter jurisdiction. There was sufficient evidence to find

that multiple significant injuries to the victim occurred in Pennsylvania meeting the

necessary elements of th

that they occurred in Ohio and therefore she was not guilty, but rather that she did not
commit the crimes of which she was charged, including causing the six (6) fractures that
pre-dated the spiral fracture diagnosis on August 19, 2017, Appellant’s jurisdiction claim

18 of 36
overlooks the fact that at least six (6) fractures were inflicted on the child when the

Appellant resided in Beaver County and that there was evidence that the spiral fracture

seems to arise out of a reference to an observation in another state, Ohio, where the
Appellant noticed that the child’s arm already appeared to be broken. This observation

under the circumstances of this case does not support the necessity for a jury instruction

For the reasons, Appellant’s issues of error with regards to jurisdiction are without
merit.
Sufficiency/Weight of the Evidence

The standard of review for evaluating a sufficiency of the evidence claim is well-

In reviewing the sufficiency of the evidence, we must determine whether
the evidence admitted at trial, and all reasonable inferences drawn from that
evidence, when viewed in the light most favorable to the Commonwealth as
eomedind csreenen es aera ea fF As ant te anchlan then fant fined ane ten nameless An that tha
VOEIUICL WITHICI, Was SULIICICIIL LU GlldUit LI Ldtb IUCr WO COIL Lila LI
Commonwealth established all of the elements of the offense beyond a
reasonable doubt. The Commonwealth may sustain its burden by means of
wholly circumstantial evidence. Further, the trier of fact is free to believe

all, part, or none of the evidence.

Commonwealth v. Jordan, 2019 PA Super 173 (Pa. Super. Ct. May 29, 2019)(citations

omitted). “[T]he facts and circumstances established by the Commonwealth need not

521, 525-26 (Pa. Super. 2016). It is within the province of the fact-finder to determine

19 of 36
the weight to be accorded to each witness's testimony and to believe all, part, or none of

the evidence. Commonwealth y. Tejada, 107 A.3d 788, 792-93 (Pa. Super. 2015).

=
2

Occurrence
Appellant first alleges that her conviction for all five (5) charges should be

reversed because the Commonwealth failed to present sufficient evidence that the spiral

fracture, and therefore all fractures, of the victim was and were caused by the Appellant

within the Commonwealth of Pennsylvania. Appellant then alleges that the finding that

ahesiil iff MRE SLSR LY anes Pape ssGeek GhAnh Clie La LEE Asie

&

Appellant caused the spiral fracture, and therefore ali fractures, of the victim within the
Commonwealth of Pennsylvania is against the weight of the evidence presented by the
Commonwealth.

The standard of review for challenges to the sufficiency of the evidence is well-

2001). The standard applied is “whether viewing all the evidence admitted at trial in the
light most favorable to the verdict winner, there is sufficient evidence to enable the fact-
finder to find every element of the crime beyond a reasonable doubt.” Id. at 582 (citing
Commonwealth v. Williams, 650 A.2d 420, 424 (Pa. 1994)). When applying this test,
the court “may not weigh th
DiStevano, 782 A.2d at 582. Additionally, the facts and circumstances established by the

Commonwealth “need not preclude every possibility of innocence.” Id. Notably, in

making a determination, “the trier of fact while passing upon the credibility of witnesses

ans APL AS RRe ee ERED De Bar Ske See te el ter 5

and the weight of the evidence produced, is

20 of 36
evidence.” Commonwealth v. Gooding, 818 A.2d 546, 549 (Pa. Super. 2003)(internal

citations omitted). Similarly, a verdict is against the weight of the evidence “only when

551. That is not the case here.
Here, the jury clearly had sufficient evidence to find Appellant guilty of all five

(5) Counts charged in the Criminal Information. At trial, the jury heard testimony from

Dr. Clarke, who testified as an expert in Child Abuse Pediatrics and was the
attending physician to the victim, five-month-old A.C., testified that she examined the
infant and discovered that he had seven (7) separate factures in his arms and legs, the

most recent of which was the spiral fracture to his left arm, which prompted Appellant to

preceding seventy-two (72) hours from the time of her examination on August 19, 2017,
was a spiral facture of the left upper arm.°® The remaining six (6) fractures occurred
between five (5) days to two (2) weeks prior to the time the x-rays were taken on August
19, 2017. The earliest that the older six (6) fractures could have occurred was on

L Lone ARs aL

= 60 aatipes urald hase a 4
fe ClUICS WOUlO Have DECI Causta by d

A 4 1A ant Mme fu...
AUBUSE 14, ZV 1 DAT, Wid ik
twist and pulling action, and would have been outside the standard of normal care.”’ She

further testified that the injuries would not be caused by a fall, and that Appellant's

 

7-7 TAL, pp. 7-74.
*8 Id. at 28.

Id. at 57-59.

Id. at 60.

$1 Td. at 29 -32.

21 of 36
explanation as to the cause of the most recent fracture was not a plausible explanation for

the cause of the injury.” Dr. Clarke testified that the victim did not have any medical

by the victim were the result of abuse.”
Additionally, the Commonwealth presented testimony from several Children and
Youth Services caseworkers who had worked on the case. BCCYS caseworker, Denise

Dymond testified that the

ym ™ tnat th

@
>
3
3
o.
=
J
-~
A
-_
af
—-
Dp
a
A
—
D
<
b
fou
3
Zz
ca]
z
es)
=

lifetime of the victim and that she was the sole caregiver to the victim.®° All the BCCYS
caseworkers testified that Appellant was repeatedly asked if anyone else was ever a
caregiver for the children. Appellant’s response remained the same that she was the

only caregiver for the victim and no one else ever cared for the victim.©”

Aggravated Assault
Under 18 Pa. C.S. § 2702 (a)(1), “[a] person is guilty of aggravated assault if he

... attempts to cause serious bodily injury to another, or causes such injury, intentionally,

knowingly, or recklessly under circumstances manifesting an extreme indifference to the

geen BE ee L rt) ian

330064 nese aVsiy = #2 ee de dam tetas .
02(a)(1). The term “serious bodily injury” is

smaliae af human fs ont
Value OF nuUMman Wie.” 16 Faw.

tn
can
te

defined by statute as “bodily injury which creates a substantial risk of death or which

 

2 Id.
$Id, at 45-47.
“Id. at 51.
© TT., Vol. II, pp 249-250.
* Id. at 147-148, 195, 249-250, 260, 268.
87 Td.
22 of 36
causes serious permanent disfigurement, or protracted loss or impairment of the

function of any bodily member or organ.” 18 Pa.C.S. § 2301 (emphasis added).

=
he

" wee olla. Om

ant possessea t

Q
-—
a
-+
C
=
=
o
=
a
E
oo
—
>
=
>
c
cs
€
==

Court will look at both direct and circumstantial evidence. Commonwealth v. Alford,
880 A.2d 666, 670-671 (Pa. Super. 2005). “In determining whether intent was proven

from such circumstances, the fact finder is free to conclude the accused intended the

Bradiey, 69 A.3d 253, 257 (Pa. Super. 2003). Among factors which are probative of the
Appellant’s intent is the relative size of the victim and the Appellant. Id. This Appellant
was an adult woman and the victim was a five-month-old infant. The Commonwealth

provided medical testimony that the injuries sustained by the victim were caused by the

inferred that the Appellant intended that such fractures would occur. See,
Commonwealth v. Burton, 2 A.3d 598, 603 (Pa. Super. 2010)(holding that
Commonwealth proved intent to cause serious bodily injury when a Appellant struck an
older, smaller victim in the head).

Additionally, the Commonwealth also provided sufficient evidence under the
reckless mens rea standard of aggravated assault. The Appellant’s actions clearly
demonstrated a level of malice which is required to prove aggravated assault. See,
Commonwealth v. Bruce, 916 A.2d 657, 664 (Pa. Super. 2007). The Pennsylvania

perior Court has determined that “malice exists where there is a wickedness of

23 of 36
disposition, hardness or heart, cruelty, recklessness of consequences, and a mind

regardless of social duty, although a particular person may not be intended to be injured.”

case consciously ignored the high risks of injury when she twisted and pulled the victim’s
extremities causing the multiple fractures to the victim’s bones.
Dr. Clarke testified that she examined the infant and discovered not only the injury

that brought the child to the emergency departm

ane

ent on that particular date, but also seven

separate fractures in his arms and legs. Furthermore, Dr. Ciarke testified with regards to
the other six fractures that were found in all of the victims arms and legs that had
occurred prior to the spiral fracture to the victim’s upper left arm, and stated that these

injuries were also outside the standard of normal care.

In a pace that ic
a11@ Vaow UGE lo
In this jurisdiction we have held that where an adult is given sole custody of
a child of tender years for a period of time, and, during that time the child
sustains injuries which may have been caused by a criminal agency, the
fiedne Af Pant ema? awamine ant ayvelanatinn a ffanen-l eal af 4 ad +tha

nmnaer OT tact ay examine any explanation orerea aid, il they find tat
explanation to be wanting, they may reject it and find the person having

custody of the child responsible for the wounds.
Commonwealth v. Paquette, 451 Pa. 250, 301 A.2d 837 (1973). Thus, by virtue of the
holding in Paquette the Supreme Court approved an inference that injuries inflicted upon

a child left in the y of an adult were inflicted by that adult, under

Massa i8-ih 22k

oO
a
5.
Dp
:
B
wr)

circumstances where the evidence negates accidental or self-inflicted trauma.
Based on the totality of the evidence, it is clear that the Commonwealth
established that Appellant, who was the sole person in custody and control of the victim,

24 of 36
caused the alleged seven fractures to victim over the course of his short life. Based on the

victim’s age and abilities, the Commonwealth established that the victim did not

Appellant’s own statements to the caseworkers and Dr. Clarke established that she was
the only one with the means and access to the victim.

The evidence establishes that the injuries sustained by the the victim were inflicted

in the Commonwealth of Pennsylvania in Beaver County. The inj
loss or impairment to the function of the child’s lower extremities which has caused a

delay in walking and imposed the necessity for physical and occupational therapy to date.

For the foregoing reasons, Appellant’s alleged error is without merit.

Rndangoering tha Woalfars af Child ron
SVU GRU EE, Gt vv CaO Un a

 

The elements for Endangering the Welfare of Children are that “[a] parent,
guardian, or other person supervising the welfare of a child under 18 years of age ...
commits an offense if he knowingly endangers the welfare of the child by violating a

duty of care, protection, or support.” 18 Pa. C.S.A. § 4304(a)(1). The crime of

section 4304 is a knowing violation of a duty of care. See, Commonwealth v. Cardwell,

357 Pa.Super. 38, 515 A.2d 311, 313 (1986). Although the offense is generally graded as

a first-degree misdemeanor, it may be increased to a third-degree felony if the jury finds

25 of 36
“there is a course of conduct of endangering the welfare of a child[.]” 18 Pa.C.S. §

4304(b) (2006, Nov. 29, P.L. 1581, No. 179, § 1).

‘ ae ape azeteabklishaHt a + « dant Law Ansnweni nine
Hd VU TIVO GSlaUionei do UNO pdit lot rul UOCLOL TITEL

whether the elements of Endangering the Welfare of Children have been met:

(1) The accused was aware of his duty to protect the child; (2) the accused

was aware that the child was in circumstances that could threaten the
child’s physical or psychological welfare; and (3) the accused has either
failed to act or has taken action so lame or meager that such actions cannot
reasonably be expected to protect the child.

Commonweaith v. Bryant, 57 A.3d 191, 197 (Pa. Super. 2012)(citations omitted).
In the instant case the Commonwealth proved all three elements of endangering

the welfare of children beyond a reasonable doubt. The record indicates that Appellant

was the sole caregiver of the victim, that the Appellant violated her duty to the victim

outside the standard of normal care and thereby placed the victim in circumstances that
could have endangered his physical and psychological wellbeing. Therefore, the
Commonwealth has sufficiently proven, beyond a reasonable doubt, the elements

required to warrant the conviction of Endangering the Welfare of Children.

oe

Simpie Assault
Under 18 Pa.C.S. § 2701(a)(1), “a person is guilty of assault if he ... attempts to

cause or intentionally, knowingly or recklessly causes bodily injury to another.” 18

Pa.C.S. § 2701(a)(1).

26 of 36
As previously stated, the testimony and evidence provided that the victim suffered

bodily injury, specifically seven (7) fractures to all extremities that were all in various

anole meno AT

mh
+
-
r
+i

Pennsylvania.
Recklessly Endangering Another Person

Under 18 Pa.C.S. § 2705, “[a] person commits a misdemeanor of the second

ee if he recklessly engages in conduct which places or may place another person in

danger of death or serious bodily injury.” 18 Pa.C.S. § 2705.
The evidence and testimony support the jury’s verdict finding that Appellant’s

conduct was outside the standard of care and that the injuries could not have occurred

accidentally. The actions of the Appellant of caring for the child in a means that was

injury, which in the instant case, the jury determined actually occurred. Based on the
decision in Paquette, supra, the jury could infer that the injuries sustained by the child
while he was in the care of the Appellant were caused by the Appellant.

Based on this evidence, the jury rendered a verdict finding that Appellant caused
the injuries to A.C.
along with testimony from the additional witnesses at trial. The jury assessed the
credibility of all the witnesses and found the evidence was sufficient to support the

conclusion that the injuries were non-accidental and was caused by the Appellant.
that the jury found the Commonwealth’s witnesses more compelling, and that the

testimony, on its own, supports the conviction finding Appellant’s actions cause the

Therefore, after reviewing the evidence at trial in the light most favorable to the
Commonwealth, the verdict winner here, this Court finds that there is sufficient evidence

to find Appellant’s actions to be the cause of the victim’s injuries and to sustain

convictions on all counts of the Criminal Information. Similarly, this conviction does not
“shock one’s sense of justice” and is not against the weight of the evidence presented.
Thus, Appellant’s alleged errors are without merit.

Evidence of Date of Occurrence

Appellant alleges that the judgment should be arrested because there is insufficient

2017, as stated in the Criminal Information. However, the Criminal Information clearly
states that the allegations occurred “on or about” the timeframe indicated. Additionally,
the Medical Expert testimony of Dr. Clarke clearly established that the most recent injury
did in fact occur during this time frame. Furthermore, the date of the injury is not an

ss the Ase ie ltl de note blink aan mee LIT.
Y UM VONMDONWECd IIL WW tstablisil PdsOlMdvle

doubt. This particular issue was addressed during the jury instructions, specifically Pa.
SSJI (Crim), § 3.19, was read at trial. During trial the court read the following

instruction:

Ladies and gentlemen I must. the information in this case alleges that the

estes Dake MRSA SSSR EE 5 SRSRE Oy SE EES ER ME SSSR ERE SER SESE ON GINO TARR NES

crime was committed on August 19, 2017. You are not bound by the date

28 of 36
alleged in the information. It is not in the central element of the crime
charged. You may find the Appellant guilty, guilty if you are satisfied
beyond a reasonable doubt that she committed the crimes charged in and
around the date charged in the information even though you are not

satisfied that she committed it on the particular date alleged in the
information.
[T.T.-V3: 84]
Thin teeter rtingn ceerifiang! |460 Pa. 508, 512, 333 A, 2d 888, 890
(1975). The Rules of Criminal Procedure require that the Criminal Information include

the date when the offense is alleged to have been committed, if the precise date is known,

nd the day e week if it is a

a 2 y of th
ail uit Udy Ul ul

=
$
$
$

ey
>
+,
"
$
2,
2
t
;

if the precise date is not known or if the offense is a continuing one, an allegation that it
was committed on or about any date within the period fixed by the statute of limitations

shall be sufficient. Pa.R.Crim.P, Rule 560(B)(3). See also, Commonwealth v. Brooks,

a
—_
=
~
_
z
-

A.2d 852 (Pa.Super.2010)(“Case law has further established

must be afforded broad latitude when attempting to fix the date of offenses which involve
a continuous course of conduct.”)(internal citation omitted). Such was the case here.
For the foregoing reasons, Appellant’s allegations are without merit.

29 of 36
ALLEGED TRIAL ERRORS

Testimony of Denise Dymond (BCCYS Caseworker)

testimony from Denise Dymond, a caseworker from BCCYS, that BCCYS recommended
that the victim and his sister be immediately removed from the care of the Appellant on

August 16, 2017, and placed together in foster care, thereby injecting prejudicial non-

prosecutorial governmental action ag, 788
During the triai, the Court and Counsei for both parties heid a side bar discussion

regarding the testimony of Ms. Dymond.” The Court limited the information that was

admissible by the Commonwealth pursuant to Appellant’s Objection just to testimony

that the children remained together after they were removed from Appellant’s care and no

determined this to be relevant as the Appellant repeatedly stated to caseworkers and Dr.
Clarke that the injuries to the victim were caused by the sibling of the victim, and that
evidence that the siblings remained together without incident was relevant. Although, this
testimony may have been prejudicial to the Appellant, the probative value of this
evidence is not outweighed
After the sidebar was held and questioning resumed, the Commonwealth asked the

following questions of the witness, Ms. Dymond:

BY MS. REED STRATHMAN:

 

°8 Appellant’s Superseding Supplemental Omnibus Post-Sentence Application Nunc Pro Tunc, Motion for New
Trial, { 13.
° TT, Vol. I at 212-215.

30 of 36
Q. Now, was one of the recommendations that you made that the children
stay in foster care?

Woe
rts,

a

Q. And was one of those recommendations that they do not return home to
Miss Gotell?

[T.T., Vol. If at 215-216].
Appellant did not object to this line of questioning notwithstanding the Court’s

limiting instructions during the side bar discussion on the record. The Supreme Court has

[I]t is axiomatic that issues are preserved when objections are made timely
to the error or offense. See Commonwealth v. May, 887 A.2d 750, 761 (Pa
205) (holding that an “absence of contemporaneous objections renders” and
appellant’s claim waived); and Commonwealth v. Bruce, 916 A.2d 657,
671 (Pa. Super. 2007), appeal denied, [] 932 A.2d 74 (Pa. 2007) (holding
that a “failure to offer a timely and specific objection results in waiver of”
the claim). Therefore, we shall consider any issue waived where Appellant

failed to assert a timely objection.
Commonwealth v. Baumhammers, 960 A.2d 59, 73 (Pa. 2008).

Therefore

ava eg

es feet A

Appellant aiso alleges that “[ihe Court] erred in admitting over Appellar
objection testimony from [Ms. Dymond] of her opinion that Appellant ‘was inattentive to
the victim during her visit with them at the hospital, thereby injecting prejudicial non-

31 of 36
prosecutorial governmental post-actionable conduct opinion of Appellant being unfit to

care for her children.””

. Now, after you give the case to Amy Frederick do you have any further
interaction with Miss Gotell or the children?

a

A. No.

Q. And when you were interacting with them did you ever observe the
children at all?

A. Only the initial date of placement and the supervised visit that I
completed the day of the shelter hearing.

OO. Anvthinge noteworthy am either of thace interactions ahout ether
“ie 4 ny tn Ah LEN UN PY RAE SEMARE WERE WR UPI SPEER CELE CL WELW
children?

A. The initial date placement when I met with Miss Gotell at the

hospitals she wasn't very attentive to August. She, there was a time

whaso he ad
Woere au —

[T.T., Vol. II, at 218-19]

Appellant objected to the relevance of the testimony. In determining the
admissibility of evidence, the trial court must decide whether the evidence is relevant
and, if so, whether it’s probative value outweighs its prejudicial effect. Commonwealth
Pa. 86, 541 A.2d 319 (1988). “Evidence is relevant if it logically tends to establish a
material fact in the case, tends to make a fact at issue more or less probable, or supports a

reasonable inference or presumption regarding the existence of a material fact.”

 

* Appellant’s Superseding Supplemental Omnibus Post-Sentence Application Nunc Pro Tunc, Motion for New
Trial, { 14.
32 of 36
Commonwealth vy. Spiewak, 533 Pa. I, 8, 617 A.2d 696, 699 (1992). Evidence that
merely advances an inference of a material fact may be admissible, even where the
inference to be drawn stems only from human experience. See, e.g., Dollman, Supra. In
this instance, the court determined that this testimony was relevant as the Appellant’s

ability to care for the children was clearly probative as to whether the Appellant acted

towards the victim in a manner that was within the standard of normal care, which is an

Appellant next aiieges that “[the Court] erred in authorizing [Ms. Dymond] to read
the entire (or any of the) contents of her written Contact Summary Form after a shelter
hearing of Appellant’s admissions to her, including the fact that she was receiving public

assistance benefits, without any foundation of [Ms. Dymond’s] lack of memory.

evidence injected a prejudicial inference of poverty, furthering the non-prosecutorial
governmental post-actionable conduct opinion of Appellant being unfit to care for her
27)

children.

During the trial, Appellant limited the objection to only the form of the question.”

 

7 Appellant’s Superseding Supplemental Omnibus Post-Sentence Application Nunc Pro Tunc, Motion for New
Trial, 7 15
7 Q. I'm going to show you the Contact Summary from August 24, 2017 after the shelter hearing?

A Okay.

Q. Are you the one that actually writes this?

A. Yes, Iam.

Q. This paragraph right here, could you just read us the entire paragraph of what your notes were from that

day?
& Ohay.

MR. BENYO: Objection as to the question, Your Honor.
THE COURT: Is that a form that, that's a form that you referenced?

33 of 36
Finally, Appellant alleges that “[the Court] erred in overruling the

Commenwealth’s objection to Appellant eliciting testimony from [Ms. Dymond] of

including exclusive contact, with the victim during the victim’s life, which Appellant
contends were exceptions to the hearsay rule as declarations against penal interest, given

under circumstances under Pa. R. Evid. 804 (b)(3).””? The Court is going to infer the

to overruling the objection as stated in Appeiiant’s Motion.
When determining if Pa. R. Evid. 804 is applicable it must be first determined

that the declarant is “unavailable” under Pa. R. Evid. 804(a), which states, in pertinent

2
a
$3
ra}
+

s considered to hae unavailable as a wh

CAaaL UNI ty UL La vVdaiauiv Wil

(1) is exempted from testifying about the subject matter of the declarant’s
statement because the court rules that a privilege applies;
(2) refuses to testify about the subject matter despite a court order to do so;

(3) testifies to not remembering the subject matter, except as provided in

Relea ON2 1/A\-
RUE OUS.IU4),

(4) cannot be present or testify at the trial or hearing because of death or a
then-existing infirmity, physical illness, or mental illness; or
(5) is absent from the trial! or hearing and the statement’'s proponent has not

been able, by process or other reasonable means, to procure:

AN ah, Annlnenett. aettandaunene in tee esace alfa X ant t on wooed ee
VA) UNO OClarants attendance, Im we Case OF d hearsay € cept Ol UNG

Rule 804(b)(1) or (6); or
(B) the declarant attendance or testimony, in the case of a hearsay
exception under Rule 804(b)(2), (3), or (4).

 

MR. BENYO: As to the form of the question. Just asking someone to read something is not a question, Your
Honor. There has to be a question that is asked. If the witness is unable to answer, then she can be

f=

rerreésneéa --
THE COURT: That's overruled. It was a form that you referenced.
[T.T., Vol. II at 249]
Bid.

™ Appellant's Superseding Supplemental Omnibus Post-Sentence Application Nunc Pro Tunc, Motion for New
Trial, | 16.
34 of 36
But this paragraph (a) does not apply if the statement's proponent procured
or wrongfully caused the deciarant's unavailability as a witness in order to
prevent the declarant from attending or testifying.

The test for availability under the Sixth Amendment is broad: a witness is
unavailable if the prosecution has made a good faith effort to introduce its evidence
through the live testimony of the witness and, through no fault of its own, is prevented

from doing so. Ohio v. R

oberts, 448 U.S. 56, 74 (1980)(the “ultimate question is

te Reeneee sth, emer eae oa

whether the witness is unavailable despite good-faith efforts undertaken prior to trial to
locate and present that witness”); California v. Green, 399 U.S. 149 (1970)(although
physically present in the courtroom, witness was unavailable for Sixth Amendment
purposes when the State made every effort to introduce its live testimony through its
1182 (Pa. Super. 1985)(“‘true test of unavailability is the unavailability of the witness's
testimony, not his or her person’); Commonwealth v. Rodgers, 372 A.2d 771 (Pa.
1977)(witness is unavailable if he invokes the privilege against self-incrimination). The
first step in invoking the exception to the hearsay rule is determining that the witness in
indeed unavailable.

In the instant case, the declarant, Antonio Campbell, was available at the time the

Appellant attempted to elicit the testimony of Ms. Dymond with regards to the comments

made to her by Mr. Campbell. In fact, Mr. Campbell was subpoenaed to testify and

Pee eee eee | erst ieee

35 of 36
appearance in court to testify would have permitted Appellant to question Mr. Campbell

with regards to the comments he made to Ms. Dymond, and it was not until the following

incrimination, and could then have been held as an unavailable witness under Pa. R.
Evid. 804. At that time, Appellant could have attempted to elicit additional testimony of

Ms. Dymond or attempt to enter the document into evidence containing Mr. Campbell’s

attempt to enter the statements contained in any report authored by Ms. Dymond
containing Mr. Campbell statements as evidence under Pa. R. Evid. 804.

For the above reasons, there was not any error on the part of this Court in

sustaining Appellant’s Objection at the time it was made.

CONCLUSION

For the reasons stated above, this Court respectfully submits that the allegations of

affirmed. The Beaver County Clerk of Courts is hereby directed to file the record of these

proceedings with the Superior Court of Pennsy!vania. An appropriate Order shall follow.

ar

 

=
. “<
Respectfully Submitted, =.
rr Z tm ~~
/) Se :
rai ~ aah re ‘ f)
of5 J 2
VA gx 7
LAA phe tee
*: tL 4
=O J
~. fy

36 of 36 ~